Case 3:20-cv-00278-DJH-RSE Document 55 Filed 10/05/20 Page 1 of 1 PageID #: 743




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION

  MARYVILLE BAPTIST CHURCH, INC.
  and DR. JACK ROBERTS,                                                                    Plaintiffs,

  v.                                                         Civil Action No. 3:20-cv-278-DJH-RSE

  ANDY BESHEAR, in his official capacity as
  Governor of the Commonwealth of Kentucky,                                               Defendant.

                                                * * * * *

                                                 ORDER

        In light of the pending appeal in this matter and the filing of an amended motion to dismiss

 (Docket No. 38), it is hereby

        ORDERED as follows:

        (1)          The initial motion to dismiss (D.N. 33) is DENIED as moot.

        (2)          This matter is STAYED pending resolution of the appeal currently before the Sixth

 Circuit.
            October 3, 2020




                                                            David J. Hale, Judge
                                                         United States District Court




                                                     1
